Case 2:21-mj-00026-CMM Document 30 Filed 09/06/21 Page 1 of 1 PageID #: 83

                         UNITED STATES DISTRICT COURT
                             Southern District of Indiana


UNITED STATES OF AMERICA                      )
                   Plaintiff,                 )
                                              )
        vs.                                   ) CASE NO. 2:21−mj−00026−CMM
                                              )
SHANE M. MEEHAN                               )
               Defendant(s)                   )


                 NOTICE OF FILING OF OFFICIAL TRANSCRIPT

         Notice is hereby given that an official transcript of a proceeding has been filed by
the court reporter in the above−captioned matter. The parties have seven (7) calendar days
to file with the Court a Notice of Intent to Redact this transcript, after which the parties
have twenty−one (21) calendar days from the filing of the transcript to file the Redaction
Statement. A Redaction Statement must include the page and line of the transcript where
the redaction is being requested. If neither a Notice of Intent to Redact nor a Redaction
Statement is filed, the unredacted transcript will be made electronically available to the
public after ninety (90) calendar days.


        Any party needing a copy of the transcript to review for redaction purposes may
purchase a copy from the court reporter or view the document at the Clerk's Office public
terminal.

DATE: September 6, 2021                        s/ David Moxley
                                               Court Reporter


                                   Certificate of Service

        I hereby certify that on the date noted above a copy of the foregoing Notice of
Filing Official Transcript was served on the parties in this matter by operation of the
Court's CM/ECF electronic filing system as to all registered attorneys, and/or I mailed the
document to non−registered participants by first−class U.S. Mail, postage prepaid.



                                               s/ David Moxley
                                               Court Reporter
